Name: 80/1136/EEC: Commission Decision of 24 November 1980 establishing that the apparatus described as 'Teledyne portacorder, model RV-320' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  natural and applied sciences;  mechanical engineering
 Date Published: 1980-12-13

 Important legal notice|31980D113680/1136/EEC: Commission Decision of 24 November 1980 establishing that the apparatus described as 'Teledyne portacorder, model RV-320' may not be imported free of Common Customs Tariff duties Official Journal L 336 , 13/12/1980 P. 0039 - 0039Commission Decisionof 24 November 1980establishing that the apparatus described as "Teledyne portacorder, model RV-320" may not be imported free of Common Customs Tariff duties(80/1136/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials [1], as amended by Regulation (EEC) No 1027/79 [2],Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 [3], and in particular Article 7 thereof,Whereas, by letter dated 17 May 1980, the Italian Government has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as "Teledyne portacorder, model RV-320", to be used for the recording of seismic events and in particular of earthquakes, should be considered as a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community;Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 24 September 1980 within the framework of the Committee on Duty-Free Arrangements to examine the matter;Whereas this examination showed that the apparatus in question is a seismograph;Whereas it does not have the requisite objective characteristics making it specifically suited to scientific research; whereas, moreover, apparatus of the same kind are principally used for non-scientific activities; whereas its use in the case in question could not alone confer upon it the character of a scientific apparatus; whereas it therefore cannot be regarded as a scientific apparatus; whereas the duty-free admission of the apparatus in question is therefore not justified,HAS ADOPTED THIS DECISION:Article 1The apparatus described as "Teledyne portacorder, model RV-320", which is the subject of an application by the Italian Government of 17 May 1980, may not be imported free of Common Customs Tariff duties.Article 2This Decision is addressed to the Member States.Done at Brussels, 24 November 1980.Fur the CommissionÃ tienne DavignonMember of the Commission[1] OJ No L 184, 15. 7. 1975, p. 1.[2] OJ No L 134, 31. 5. 1979, p. 1.[3] OJ No L 318, 13. 12. 1979, p. 32.--------------------------------------------------